Citation Nr: 1730988	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-01 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent disabling for anxiety disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1967 to January 1969, to include service in the Republic of Vietnam from August 1967 to August 1968.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in which the RO granted service connection for an anxiety disorder and assigned a 30 percent disability evaluation.

In the above-referenced February 2010 rating decision, the RO also denied the Veteran's service-connection claim for posttraumatic stress disorder (PTSD).  The Veteran initiated an appeal as to this issue, but subsequently noted in a February 18, 2011 letter that he wished to specifically withdraw his service-connection claim for PTSD.  On February 28, 2013, the Veteran submitted correspondence and evidence indicating a desire to be compensated for PTSD.  The Board finds that such submissions raise the issue of whether new and material evidence has been received to reopen the Veteran's previously denied service-connection claim for PTSD.  Because this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board also notes that in January 2013, the RO denied the Veteran's service-connection claim for ischemic heart disease (IHD).  The Veteran initiated an appeal but specifically withdrew the issue in a July 16, 2015 Statement in Support of Claim.  Most recently, in a July 2017 Appellant's Brief, the Veteran's representative listed the issue of entitlement to service-connection for IHD as an issue on appeal, and also indicated that the Veteran is claiming service connection for ischemic heart disease due to exposure to Agent Orange.  To the extent the Veteran wishes to reopen his previously denied service-connection claim for IHD, the Veteran is advised that, effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

This matter was previously before the Board in August 2014.  At that time, the Board remanded the claim to afford the Veteran a new examination and to determine which of his symptoms were related to service-connected anxiety disorder and which were related to psychiatric disorders that are not service connected.  VA completed a new examination in September 2015.  However, the examiner suspected d the Veteran to be malingering and could not accurately assess the severity of the diagnosed conditions.  Therefore the results of the September 2015 examination are not reliable.  

In July 2017, the Veteran's representative submitted an Appellant's Brief that alleged the Veteran had been previously experiencing homicidal and suicidal ideations.  This information represents evidence of a potential worsening of the Veteran's symptoms. 

Given the allegations of worsened severity, coupled with the unreliable examination results, the Board will remand the claim to afford the Veteran one more opportunity to obtain an accurate and reliable examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of the service-connected anxiety disorder.  The VA examiner should also review the claims folder.  Once the examination and review is complete, the examiner should report the symptoms and severity of the Veteran's anxiety disorder. 

For the purposes of this examination, the VA examiner should attempt to differentiate the symptoms that are related to the service-connected anxiety disorder from symptoms that are related to any other diagnosed psychiatric disorder.  
If the examiner is unable to differentiate between symptomatology attributed to anxiety disorder and any other nonservice-connected psychiatric disorder, he or she should explicitly state so and explain why such differentiation is not possible. 

A rationale should be given for all opinions and conclusions rendered.  

2.  After ensuring that compliance with the above instructions has been completed, readjudicate the issue of an initial disability rating for anxiety disorder in excess of 30 percent, in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and the case should be returned to the Board after appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


